Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 07/15/2019.
Claims 1-12 are currently pending.
Claims 1, 5 and 9 are rejected.
Claims 2-4, 6-8 and 10-12 are objected to.
Claims 1, 5 and 9 are independent claims.
- 
Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9. 	Claims 1, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over HISAFUMI ABE (JP 2009-077030 cited in IDS filed on 07/15/2019), hereinafter ABE.
For claim 1, ABE teaches a control device (ABE, Fig. 2 and paragraph 16) that controls a transfer device, comprising: 
a memory(ABE, Fig. 2 and paragraph 16); and 
a processor(ABE, Fig. 2 and paragraph 16) coupled to the memory and configured to 
evaluate, for each of a plurality of processing rules to be used to process a packet in the transfer device, a processing load caused upon identification of a packet matching the processing rule, based on the type of an application requirement identifying the packet to which the processing rule is applied (ABE, Fig. 10 and paragraph 57 teach This is because the rule Management Department 40 analyzes the packet to which the first rule 51 evaluated at the end was applied, generates the new treatment rule 50 (second rule 52) and adds to the position before , 
generate a rule to be used by the transfer device (ABE, Fig. 10 and paragraph 57 teach This is because the rule Management Department 40 analyzes the packet to which the first rule 51 evaluated at the end was applied, generates the new treatment rule 50 (second rule 52) and adds to the position before just before the first rule 51 of the rule table 30. Thereby, it becomes possible dealing with the packet concerned by the small number of times of evaluation rather than applying the first rule 51.), and 
transmit, to the transfer device, a control packet to request the transfer device to set the rule table (ABE, Fig. 10 and paragraph 57 teach This is because the rule Management Department 40 analyzes the packet to which the first rule 51 evaluated at the end was applied, generates the new treatment rule 50 (second rule 52) and adds to the position before just before the first rule 51 of the rule table 30. Thereby, it becomes possible dealing with the packet concerned by the small number of times of evaluation rather than applying the first rule 51.)
	ABE also teaches a rule table storing the plurality of processing rules in order from the lowest processing load to the highest processing load (ABE, Fig.3 and paragraph 3 teach Fig.3 shows the composition of the rule table 30. The rule table 30 stores a plurality of rules 50 systematically. In Fig.3, each rule 50 can be set in order from a top to the bottom. The rule 50 of the last of the order concerned is specially 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in ABE to have that evaluate, for each of a plurality of processing rules to be used to process a packet in the transfer device, a processing load caused upon identification of a packet matching the processing rule, based on the type of an application requirement identifying the packet to which the processing rule is applied, generate, as a table to be used by the transfer device, a rule table storing the plurality of processing rules in order from the lowest processing load to the highest processing load, and transmit, to the transfer device, a control packet to request the transfer device to set the rule table in order to improve treatment efficiency of the packet [ABE: background].
For claim 5, ABE teaches a transfer device (ABE, Fig. 2 and paragraph 16) that processes a packet using a processing rule notified by a control device, comprising: 
an interface (ABE, Fig. 2 and paragraph 16) configured to transmit and receive a packet; and 
a processor(ABE, Fig. 2 and paragraph 16) configured to 
evaluate, for each of a plurality of processing rules notified by the control device, a processing load caused upon identification of a packet matching the 40Atty. Dkt. No.: 16-02821 processing rule, based on the type of an application requirement identifying the packet to which the processing rule is applied(ABE, Fig. 10 and paragraph 57 teach This is because the rule Management Department 40 analyzes the packet to which the ,  
generate a rule to be used by the transfer device (ABE, Fig. 10 and paragraph 57 teach This is because the rule Management Department 40 analyzes the packet to which the first rule 51 evaluated at the end was applied, generates the new treatment rule 50 (second rule 52) and adds to the position before just before the first rule 51 of the rule table 30. Thereby, it becomes possible dealing with the packet concerned by the small number of times of evaluation rather than applying the first rule 51.), and 
process a packet received by the processor in accordance with the rule table (ABE, Fig. 10 and paragraph 57 teach This is because the rule Management Department 40 analyzes the packet to which the first rule 51 evaluated at the end was applied, generates the new treatment rule 50 (second rule 52) and adds to the position before just before the first rule 51 of the rule table 30. Thereby, it becomes possible dealing with the packet concerned by the small number of times of evaluation rather than applying the first rule 51.)
	ABE also teaches a rule table storing the plurality of processing rules in order from the lowest processing load to the highest processing load (ABE, Fig.3 and paragraph 3 teach Fig.3 shows the composition of the rule table 30. The rule table 30 stores a plurality of rules 50 systematically. In Fig.3, each rule 50 can be set in order from a top to the bottom. The rule 50 of the last of the order concerned is specially 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in ABE to have that a transfer device that processes a packet using a processing rule notified by a control device, comprising: an interface configured to transmit and receive a packet; and a processor configured to evaluate, for each of a plurality of processing rules notified by the control device, a processing load caused upon identification of a packet matching the 40Atty. Dkt. No.: 16-02821 processing rule, based on the type of an application requirement identifying the packet to which the processing rule is applied, generate a rule table storing the plurality of processing rules in order from the lowest processing load to the highest processing load, and process a packet received by the processor in accordance with the rule table in order to improve treatment efficiency of the packet [ABE: background].
For claim 9, ABE teaches a method of controlling a transfer device, comprising:  
evaluating, for each of a plurality of processing rules to be used to process a packet in the transfer device, a processing load caused upon identification of a packet matching the processing rule, based on the type of an application requirement identifying the packet to which the processing rule is applied (ABE, Fig. 10 and paragraph 57 teach This is because the rule Management Department 40 analyzes the packet to which the first rule 51 evaluated at the end was applied, generates the new treatment rule 50 (second rule 52) and adds to the position before just before the first rule 51 of the rule table 30. Thereby, it becomes possible dealing ; 
generating a rule to be used by the transfer device (ABE, Fig. 10 and paragraph 57 teach This is because the rule Management Department 40 analyzes the packet to which the first rule 51 evaluated at the end was applied, generates the new treatment rule 50 (second rule 52) and adds to the position before just before the first rule 51 of the rule table 30. Thereby, it becomes possible dealing with the packet concerned by the small number of times of evaluation rather than applying the first rule 51.), and 
transmitting, to the transfer device, a control packet to request the transfer device to set the rule table (ABE, Fig. 10 and paragraph 57 teach This is because the rule Management Department 40 analyzes the packet to which the first rule 51 evaluated at the end was applied, generates the new treatment rule 50 (second rule 52) and adds to the position before just before the first rule 51 of the rule table 30. Thereby, it becomes possible dealing with the packet concerned by the small number of times of evaluation rather than applying the first rule 51.)
	ABE also teaches a rule table storing the plurality of processing rules in order from the lowest processing load to the highest processing load (ABE, Fig.3 and paragraph 3 teach Fig.3 shows the composition of the rule table 30. The rule table 30 stores a plurality of rules 50 systematically. In Fig.3, each rule 50 can be set in order from a top to the bottom. The rule 50 of the last of the order concerned is specially called the first rule 51. In Fig.3, the first rule 51 is the bottom rule 50. See also paragraph 56.).
.


Allowable Subject Matter
10. 	Claims 2-4, 6-8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILL W LIN/Primary Examiner, Art Unit 2412